DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rezai ‘109 in view of Kluetsch ‘253.
Rezai teaches a modular transportation system including a walled cargo pod (e.g. 22) relying on a plurality of vehicles each configured to individually connect to the pod and to transport the pod from a first location to a second location wherein one of the vehicles (truck 30+) is configured to transport the pod by land and one of the vehicles (airplane 24) is configured to transport the pod by air.  
Regarding claim 12, the walls of the cargo pod define an interior space, but the device does not teach wall segments configured to connect together in a variety of different configurations.
Kluetsch teaches a transport cargo container construction (with wall segments 13, 17, 18+) and including movable wall segments 20 configured to connect together with other ones of the wall segments in a variety of different configurations to selectively configure an interior space. The movable wall segments are attached via a system defining a track (24; column 2, lines 53-55 etc.) with apertures (25) for receiving extensions (27+).
In order to provide for better segregation of transported cargo and/or better protect cargo, it would have been obvious to one of ordinary skill in the art to fit the cargo container of Rezai with modular reconfigurable walls in view of the teachings of Kluetsch.
exposed to at least other defined inner compartments of the modified device when attached to a vehicle and are deemed “exposed” as very broadly claimed.  It appears applicant may be reading more into the language than is currently broadly presented.  Alternatively, the exterior wall segments of Rezai would additionally be “exposed” to the external environment and would define “exposed” wall segments when connected to one of the transport vehicles as very broadly claimed.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai ‘109 in view of Kluetsch ‘253 and Wong ‘666.
Regarding claims 13 and 14, Rezai/Kluetsch teach all of the features of claim 12 including an elongated cargo container for intermodal transport (element 22 of Rezai) as discussed above with the following exceptions. Regarding claim 13, Rezai/Kluetsch fails to teach that the relied upon pod and internal track structure defines first and second pod sections of fixed size and configured to move relative to one another to adjust the size of the interior space.  Regarding claim 14, Rezai/Kluetsch further fails to teach that the device includes pod sections are in a telescoping arrangement.
Wong teaches an elongated cargo container/pod (2) for intermodal transport wherein the container defines two fixed sized pod sections (4,6) that move relative to each other in a telescoping fashion to adjust an interior size of the container/pod (e.g. see paragraph 0037 and figure 3 of Wong).

Claim 13, the modified Rezai/Kluetsch/Wong device would be constructed such that first and second pod sections of fixed size are movable relative to one another with the modified track system to adjust size of the continaer/pod interior space.
Claim 14, the modified Rezai/Kluetsch/Wong device container/pod sections are in a telescopic arrangement – see figure 3 of Wong etc.

Claims 1, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai ‘109 in view of Wong ‘666.
Regarding claim 1, Rezai teaches a modular transportation system including a walled cargo pod (e.g. 22) relying on a plurality of vehicles each configured to individually connect to the pod and to transport the pod from a first location to a second location wherein one of the vehicles (truck 30+) is configured to transport the pod by land and one of the vehicles (airplane 24) is configured to transport the pod by air.  The walls of the cargo pod define an interior space, but the device does not teach wall segments configured to connect together in a variety of different configurations so as to selectively configure an exterior size and shape and form an exterior configured as newly recited.
Wong teaches an elongated cargo container/pod (2) for intermodal transport wherein the container defines two fixed sized pod sections (4,6) defining exterior wall segments that move relative to each other in a telescoping fashion to adjust an interior size of the container/pod (e.g. see paragraph 0037 and figure 3 of Wong).

The telescoping adjustable wall segments of Wong would “connect together in a variety of different configurations to selectively configure a shape and size of an exterior of the pod and of the interior space” and would “form the exterior of the pod and [which] are exposed when the pod is connected to the plurality of vehicles” as newly broadly required.  The modified Rezai/Wong device reads on claim 1. 
Regarding claim 5, the modified Rezai/Wong device could define a “common square foot area” in at least a portion of the device interior space when in the different configurations and reads on the claim as very broadly presented.
Regarding claim 6, the modified Rezai/Wong device could define a “different square foot area” in the device interior space when in the different configurations and reads on the claim as broadly presented.
Regarding claim 9, Rezai teaches that it is desirable that the container be pressurized and is deemed to define wall segments that are connected so as to be waterproof as broadly claimed – see column 6, lines 65-67.  The modified Rezai/Wong device would be configured as recited.
Claim 11, Rezai teaches a wheeled transport truck 30+ and an airplane 24.  While the reference is silent as to the presence of vehicle engines to drive the truck wheels or facilitate movement of the plane for air transport, these engines are deemed inherent to the truck and plane to provide for the disclosed movement between different locations.
If somehow the vehicles of Rezai could be construed to not define engines as recited, then the following applies.
.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai ‘109 in view of Wong ‘666 and Kluetsch ‘253
Regarding claim 2, Rezai as modified by Wong teaches all of the claimed features as discussed above regarding claim 1 and further teaches floor and roof wall segments.  The references, however, fail to specifically teach lateral sidewall segments configured to connect to the floor and roof segments in multiple different locations and configured as recited.
Kluetsch teaches a transport cargo container construction (with floor and roof wall segments 17, 18) and including movable lateral wall segments 20 configured to connect together with other ones of the wall segments in a variety of different configurations/locations to selectively configure an interior space. The movable wall segments are attached via a system defining a track (24; column 2, lines 53-55 etc.) with apertures (25) for receiving extensions (27+).
In order to provide for better segregation of transported cargo and/or better protect cargo, it would have been obvious to one of ordinary skill in the art to fit the cargo container of Rezai/Wong with modular reconfigurable walls in view of the teachings of Kluetsch.
Claim 2, the modified device would comprise wall segments with interior and exterior sides configured as broadly claimed.

Regarding claim 7, Rezai as modified by Wong teaches all of the claimed features as discussed above regarding claim 1 but fails to teach openings and extensions as recited.
Kluetsch teaches a transport cargo container construction (with floor and roof wall segments 17, 18) and including movable lateral wall segments 20 configured to connect together with other ones of the wall segments in a variety of different configurations/locations to selectively configure an interior space. The movable wall segments are attached via a system defining a track (24; column 2, lines 53-55 etc.) with openings (25) for receiving extensions (27+).
In order to provide for better segregation of transported cargo and/or better protect cargo, it would have been obvious to one of ordinary skill in the art to fit the cargo container of Rezai/Wong with modular reconfigurable walls in view of the teachings of Kluetsch.
Claim 7, the modified device would comprise openings and extensions configured as broadly claimed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rezai ‘109 in view of Wong ‘666 and Trenkler et al. ‘083.
Regarding claim 8, Rezai as modified by Wong teaches all of the claimed features as discussed above regarding claim 1 but fails to specifically teach that the walls of the transport container can be magnetic to form an electromagnetic shield around the interior space as required.
Trenkler teaches the use of a metal electromagnetic shield on walls of a container/room to preclude passage of undesirable electromagnetic waves.
.

Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-20 are allowed.

Applicant's arguments filed 11/8/21 have been fully considered.  Regarding the current rejections in view of the prior art, the rejections of claims 1-3, 5-9, and 11 rely on new references or combinations of references, and applicant’s comments in this regard are moot. 
Regarding the application of Rezai and Kleutsch under section 103 to claim 12, applicant’s comments are not persuasive.  As discussed above, the outer surfaces of the relied upon wall segments of Kluetsch (i.e. elements 20) are exposed to at least other defined inner compartments of the modified device when attached to a vehicle and are deemed “exposed” as newly very broadly claimed.  It appears applicant may be reading more into the language than is currently broadly presented.  Alternatively, the exterior wall segments of Rezai would additionally be “exposed” to the external environment and would define “exposed” wall segments when connected to one of the transport vehicles as very broadly claimed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3616